Title: To James Madison from Stephen Cathalan, 25 October 1802
From: Cathalan, Stephen, Jr.
To: Madison, James


					
						Sir
						Marseilles october 25th. 1802
					
					I have the Honor of inclosing you a Packett from Consul James Lear. Cathcart of Leghorn.
					The U.S. Fregate Constellation Capn. Murray arrived from Leghorn in Toulon on The 18th. 

inst. wanting Some repairs on her Rudder which was Soon done.  She Sailed on The 22d. inst. Strait for 

Gibraltar being ordered by Commodore Morris to go There, without Calling here or in The Spanish 

ports to offer Convoy in order to settle with Consul Simpson definitively The Treaty between U. Stes. 

and Morocco.
					The Sweed Succeeded in making a treaty of Peace With Tripoly by the intermediance of France. 

 They pay, it is Said, 150 Thousand Dollars for it, without any Ramson whatever for The Sweed 

prisoners with an annual Tribute of 8000 Dolars.  The Sweed Consul here has Shewed me The Treaty 

in a packett Sealed That admiral Cederstrom has delivered to him at Toulon to be forwarded to Sweeden 

and be ratify’d by the King of Sweeden.
					Commodore Morris was to Sail from Leghorn with Consul Jams. Lear. Cathcart for Tripoly to 

treat of The peace, but he Could not be informed Then, that peace with Sweeden was already made, 

only That They were treating for it.
					The Schooner Enterprize was to Sail from Leghorn This way to offer convoy to the American 

Vessells down The Streights.
					My Agents at Toulon have Supplied The Constellation with Fresh provisions only. The Small 

Repair having been Supplied by the arsenal and Nothing being asked for it by the Prefect, but These 

Small Supplies in fresh provisions have been paid to my agents at Toulon by Capn. Murray in his bill on 

Messrs. Ogden Schwartz & Company of Marseilles under Agents of Mr. Purviance at Leghorn. 

These Gentlemen having given Letters on That purpose to Capn. Murray directed to my own Agents 

at Toulon and Tho’ They offered as well as I to Supply Capn. Murray on my own account and by my 

orders, he prefers to Employ Them Thro’ Mr. Purviance’s Channell.  This has Saved me the Trouble of 

going to Toulon as I had offered Captn. Murray if he Should have requested my presence There.
					The american Ship Columbia of Providence Geo: A Hallowell Master Sailed from This port from 

The quarantine place (into    Pomigue Island) with a Clear bill of health for Providence Calling to 

Barcelona.  She had lost 7 men of her crew on 8 who fell Sick.  The last died on the 12th. inst. In haste I 

Have The Honor to be with Respect Sir your most humble & obed Servant
					
						Stephen Cathalan Junr.
					
					
						P.S.  No doubt Wm. Lee Esqr. our agent at bordeaux will have forwarded you The copy of the letter I 

had received from Mr. Beaussier The French Chargé d’affairs at Tripoly, which I forwarded him on the 

15. octob. inst.
					
					S. Cn. J
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
